DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for an electro-permanent magnet (EPM) assembly, does not disclose, teach or suggest, following subject matter in claims:  1 and 8
A dual-contact electro-permanent magnet (EPM) assembly of an information handling system comprising:
a plurality of high-coercivity magnets situated with respect to one another on opposite
ends of a low-coercivity magnet, wherein the polarity of the low-coercivity magnet
correlates directly to a direction of current pulse applied to an electrically
conductive wire coiled around at least a portion of the low-coercivity magnet;
a first EPM magnetic contact disposed between a first of the plurality of high-coercivity
magnets and the low-coercivity magnet;
a second EPM magnetic contact disposed between a second of the plurality of high coercivity magnets and the low-coercivity magnet;
 
And following subject matter in claim 15
an electro-permanent magnet (EPM) assembly including a cylindrical high-coercivity magnet disposed within a cylindrical low-coercivity magnet;
an electrically conductive wire coiled around an outer curved surface of the low coercivity magnet;
the high-coercivity magnet and low-coercivity magnet disposed between a plurality of shunt plates having flat surfaces situated perpendicular to a shared cylindrical axis of the low-coercivity magnet and the high-coercivity magnet;
an opening disposed throughout the thickness of a first of the plurality of shunt plates, and the high-coercivity magnet to allow for insertion of a ferromagnetic pin;
wherein the EPM assembly is capable of operating in a plurality of magnetic states based on a direction of current pulse applied to the electrically conductive wire, including an attractive magnetic state applying an EPM magnetic force to attract the EPM assembly to the ferromagnetic pin.
Following are the related prior arts for claims 1 and 8.
1-Bradley J. Hamel US 10,031,559
Hamel teaches following subject matter/elements of the claim 1 and 8, 
a plurality of high-coercivity magnets (fig. 6 510 and 512) situated with respect to one another on opposite ends of a low-coercivity magnet (514), wherein the polarity of the low-coercivity magnet (514) correlates directly to a direction of current pulse applied to an electrically conductive wire coiled (120) around at least a portion of the low-coercivity magnet (514); and further disclose magnetic contacts (126) and (524) arranged on top and bottom of the assembly.
But does not teach rest of the claim subject matter of the claim 1, particularly, arrangements of magnetic contacts and related operation of the assembly.
2-Other related prior art Yamada US 10,359,861 in fig. 4 disclose  

But does not teach rest of the subject matter of claims.
	Following are the related prior art for claim 15.
	Prior art DENHAM,  US 2019/0385772
	DENHAM disclose 
an electro-permanent magnet (EPM) assembly (fig. 1) including a cylindrical high-coercivity magnet (106) disposed within a cylindrical low-coercivity magnet (102);
an electrically conductive wire coiled (104) around an outer curved surface of the low coercivity magnet (102); and in fig. 2 shows shunt plate (112)
	But does not teach or disclose rest of the subject matter of claim 15.

Prior arts, Hamel, Yamada and DENHAM disclose related structural elements for an electro-permanent magnet (EPM) assembly, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835